Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 1 of 53 Page ID #:4038



    1     Caitlin C. Blanche (SBN 254109)
          caitlin.blanche@klgates.com
    2     K&L Gates LLP
          1 Park Plaza, Twelfth Floor
    3     Irvine, CA 92614
          Tel: (949) 253-0900
    4     Fax: (949) 253-0902
    5     Christopher Centurelli
          Jeffrey S. Patterson
    6     Morgan T. Nickerson
          Natasha C. Pereira
    7     (Admitted pro hac vice)
          K&L Gates LLP
    8     State Street Financial Center
          One Lincoln Street
    9     Boston, MA 02111
          Tel: (617) 261-3100
   10     Fax: (617) 261-3175
   11     Attorneys for Defendants
   12                            UNITED STATES DISTRICT COURT
   13                           CENTRAL DISTRICT OF CALIFORNIA
   14
          COVVES, LLC,                              Case No. 2:18-cv-08518-RGK-
   15                                               AFM
                  Plaintiff,
   16                                               JOINT PROPOSED JURY
             v.                                     INSTRUCTIONS
   17
          DILLARD’S, INC. a Delaware                Hon. R. Gary Klausner
   18     Corporation;                              United States District Court Judge
          KOHL’S CORPORATION, a                     Hearing Date: January 14, 2020
   19     Wisconsin Corporation;                    Time: 9:00 a.m.
          SAKS & COMPANY LLC, a                     Courtroom: 850, 255 E. Temple
   20     Delaware Corporation;                     St.,
          TARGET BRANDS, INC., a Minnesota          Los Angeles, CA 90012
   21
          Corporation;
          EXPRESS INC., a Delaware
          Corporation;
   22     TILLY’S, INC., a Delaware
          Corporation;
   23     NORDSTROM, INC., a Washington
          Corporation;
   24     WEST MARINE, INC., a Delaware
          Corporation,
   25     and
          ZULILY, INC., a Delaware
   26     Corporation,
   27             Defendants.
   28
                                                           JOINT PROPOSED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              -1-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 2 of 53 Page ID #:4039



    1         Pursuant to Local Rules 51-1 through 51-4 and the Court’s Order re Jury
    2   Instructions (Dkt. No. 73), Plaintiff Covves, LLC (“Covves”) and Defendants
    3   Dillard’s, Inc., Kohl’s Corporation, Saks & Company, LLC, Target Brands, Inc.,
    4   Express, Inc., Tilly’s, Inc., Nordstrom, Inc., West Marine, Inc., and Zulily, Inc.
    5   (together, “Defendants”) hereby jointly submit the attached set of Undisputed
    6   Proposed Jury Instructions. An asterisk indicates instructions which the parties agree
    7   should not be read unless or until the issue arises.
    8
         DATED: December 27, 2019                    Respectfully submitted,
    9

   10                                                THE MCARTHUR LAW FIRM, PC
   11
                                                     By: /s/ Thomas Dietrich
   12                                                Stephen McArthur
   13                                                Thomas Dietrich

   14                                                Attorneys for Plaintiff Covves, LLC
   15

   16    DATED: December 27, 2019                    K&L GATES LLP
   17
                                                     By: /s/ Christopher Centurelli
   18                                                Caitlin C. Blanche
                                                     Christopher Centurelli (pro hac vice)
   19
                                                     Jeffrey S. Patterson (pro hac vice)
   20                                                Morgan T. Nickerson (pro hac vice)
                                                     Natasha C. Pereira (pro hac vice)
   21

   22
                                                     Attorneys for Defendants

   23

   24

   25

   26

   27

   28
                                                                JOINT PROPOSED JURY INSTRUCTIONS
                                                                       Case No. 2:18-cv-08518-RGK-AFM
                                                   -2-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 3 of 53 Page ID #:4040



    1                                        INDEX
    2     No.              Title                          Source                       Page
    3                              Preliminary Jury Instructions
    4
            1.    Duty of Jury               Ninth Circuit Model Civil Jury              9
    5                                        Instructions - 1.2 (2017 Edition).
    6
            2.    What is Evidence           Ninth Circuit Model Civil Jury              10
    7                                        Instructions - 1.9 (2017 Edition).
    8
            3.    What is Not Evidence       Ninth Circuit Model Civil Jury              11
    9                                        Instructions – 1.10 (2017
                                             Edition).
   10

   11       4.    Direct or                  Ninth Circuit Model Civil Jury              12
   12
                  Circumstantial             Instructions – 1.12 (2017
                  Evidence                   Edition)
   13

   14
            5.    Ruling on Objections       Ninth Circuit Model Civil Jury              13
                                             Instructions – 1.13 (2017
   15                                        Edition).
   16
            6.    Credibility of Witnesses   Ninth Circuit Model Civil Jury              14
   17                                        Instructions – 1.14 (2017
   18                                        Edition).

   19       7.    Conduct of the Jury        Ninth Circuit Model Civil Jury              15
   20                                        Instructions – 1.15 (2017
                                             Edition).
   21

   22       8.    No Transcript              Ninth Circuit Model Civil Jury              17
                  Available/Taking Notes     Instructions – 1.17, 1.18 (2017
   23                                        Edition).
   24
            9.    *Stipulations of Fact      Ninth Circuit Model Civil Jury              18
   25                                        Instructions – 2.2 (2017 Edition)
   26
            10.   *Deposition in Lieu of     Ninth Circuit Model Civil Jury              19
   27
                  Live Testimony             Instructions – 2.4 (2017 Edition)
   28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                                -3-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 4 of 53 Page ID #:4041



    1       11.   *Use of Interrogatories   Ninth Circuit Model Civil Jury              20
    2             of a Party                Instructions – 2.11 (2017
                                            Edition)
    3

    4       12.   *Use of Requests for      Ninth Circuit Model Civil Jury              21
                  Admissions                Instructions – 2.12 (2017
    5                                       Edition).
    6
            13.   Expert Opinion            Ninth Circuit Model Civil Jury              22
    7                                       Instructions – 2.13 (2017
    8                                       Edition).
    9       14.   Bench Conferences and     Ninth Circuit Model Civil Jury              23
   10             Recesses                  Instructions – 1.20 (2017
                                            Edition).
   11

   12       15.   What a Design Patent Is Apple, Inc. v. Samsung Elec.                  24
                  and How One is          Co., Ltd. et al., Case No. 12-cv-
   13
                  Obtained                00630-LHK, Dkt. 1488 at 19-20
   14                                     (N.D. Cal. Mar. 21, 2014); Ninth
                                          Circuit Model Jury Instr. – 15.0,
   15
                                          15.2 (2007 Ed.); ABA 3.1.1;
   16                                     N.D. Cal. Model Patent Jury
                                          Instr. A.1; The Intellectual
   17
                                          Property Owners Ass’n Model
   18                                     Design Patent Jury Instr. 1.1.
   19
            16.   Patents at Issue          Apple, Inc. v. Samsung Elec.                26
   20                                       Co., Ltd. et al., Case No. 12-cv-
                                            00630-LHK, Dkt. 1488 at 21
   21
                                            (N.D. Cal. Mar. 21, 2014); N.D.
   22                                       Cal. Model Patent Jury
                                            Instruction A.2.
   23

   24       17.   Summary of Patent         Apple, Inc. v. Samsung Elec.                27
                  Contentions               Co., Ltd. et al., Case No. 12-cv-
   25                                       00630-LHK, Dkt. 1488 at 22-23
   26                                       (N.D. Cal. Mar. 21, 2014); N.D.
                                            Cal. Model Patent Jury Instr.
   27                                       A.3; The Intellectual Property
   28                                       Owners Ass’n Model Design
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               -4-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 5 of 53 Page ID #:4042



    1                                         Patent Jury Instr. 4.
    2       18.   Outline of Trial            Apple, Inc. v. Samsung Elec.                28
                                              Co., Ltd. et al., Case No. 12-cv-
    3                                         00630-LHK, Dkt. 1488 at 24
    4                                         (N.D. Cal. Mar. 21, 2014); N.D.
                                              Cal. Model Patent Jury
    5                                         Instruction A.5.
    6
                                 Closing General Civil Instructions
    7
            1.    Duty of Jury                Ninth Circuit Model Civil Jury              31
    8
                                              Instructions - 1.4 (2017 Edition).
    9

   10
            2.    Burden of Proof -           Ninth Circuit Model Civil Jury              32
                  Preponderance of the        Instructions - 1.6 (2017 Edition).
   11             Evidence
   12       3.    What is Evidence            Ninth Circuit Model Civil Jury              33
                                              Instructions - 1.9 (2017 Edition).
   13

   14       4.    What is Not Evidence        Ninth Circuit Model Civil Jury              34
                                              Instructions - 1.10 (2017
   15                                         Edition).
   16
            5.    Charts and Slides Not       Ninth Circuit Model Civil Jury              35
   17             Received In Evidence        Instructions – 2.14 (2017
   18                                         Edition).
   19       6.    Charts and Summaries        Ninth Circuit Model Civil Jury              36
   20             In Evidence                 Instructions – 2.15 (2017
                                              Edition).
   21

   22       7.    Direct or Circumstantial    Ninth Circuit Model Civil Jury              37
                  Evidence                    Instructions – 1.12 (2017
   23                                         Edition)
   24
            8.    Credibility of Witnesses    Ninth Circuit Model Civil Jury              38
   25
                                              Instructions – 1.14 (2017
   26                                         Edition).
   27
            9.    Taking Notes                Ninth Circuit Model Civil Jury              39
   28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                 -5-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 6 of 53 Page ID #:4043



    1                                      Instructions – 1.18 (2017
    2                                      Edition).

    3       10. *Deposition in Lieu of     Ninth Circuit Model Civil Jury              40
    4           Live Testimony             Instructions – 2.4 (2017 Edition)

    5       11. *Use of Interrogatories    Ninth Circuit Model Civil Jury              41
    6                                      Instructions – 2.11 (2017
                                           Edition)
    7

    8       12. *Use of Requests for       Ninth Circuit Model Civil Jury              42
                Admissions                 Instructions – 2.12 (2017
    9                                      Edition).
   10
            13. Expert Opinion             Ninth Circuit Model Civil Jury              43
   11                                      Instructions – 2.13 (2017
   12                                      Edition).
   13
            15. Duty to Deliberate         Ninth Circuit Model Civil Jury              44
   14                                      Instructions – 3.1 (2017
                                           Edition).
   15

   16       16. Communications with        Ninth Circuit Model Civil Jury              45
                the Court                  Instructions – 3.3 (2017
   17
                                           Edition).
   18
            17. Return of Verdict          Ninth Circuit Model Civil Jury              46
   19
                                           Instructions – 3.5 (2017
   20                                      Edition).
   21
                              Closing Design Patent Instructions
   22

   23
            18. Design Patents -           Apple, Inc. v. Samsung Elec.                48
                Interpretation of Patent   Co., Ltd. et al., Case No. 5:11-
   24           Claims                     cv-01846-LHK, Dkt. 1893 at 59
   25                                      (N.D. Cal. Aug. 21, 2012); N.D.
                                           Cal. Model Patent Jury Instr.
   26                                      B.2.1; The Intellectual Property
   27                                      Owners Ass’n Model Design
                                           Patent Jury Instr. 5, 7.2.
   28
                                                           JOINT PROPOSED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              -6-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 7 of 53 Page ID #:4044



    1

    2       19. Design Patent            Apple, Inc. v. Samsung Elec.                   49
                Infringement - Burden of Co., Ltd. et al., Case No. 5:11-
    3           Proof                    cv-01846-LHK, Dkt. 1893 at 61
    4                                    (N.D. Cal. Aug. 21, 2012); The
                                         Intellectual Property Owners
    5                                    Ass’n Model Design Patent Jury
    6                                    Instr. 8.1, 8.2.

    7       22. Design Patent              Apple, Inc. v. Samsung Elec.                 50
    8           Infringement -             Co., Ltd. et al., Case No. 5:11-
                Comparisons                cv-01846-LHK, Dkt. 1893 at 64
    9                                      (N.D. Cal. Aug. 21, 2012); 3A
   10                                      Fed. Jury Prac. & Instr. (6th ed.),
                                           § 158:22 (Notes related to design
   11                                      patent infringement and test for
   12                                      design patent infringement;
                                           altered for the facts of this case).
   13

   14       23. Design Patents - Prior     Adapted Federal Circuit Bar                  51
                Art                        Association, Model Patent Jury
   15                                      Instructions, B.4.3a-2 (July
   16                                      2016).
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              -7-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 8 of 53 Page ID #:4045



    1   I.     Preliminary Jury Instructions
    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                Case No. 2:18-cv-08518-RGK-AFM
                                               -8-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 9 of 53 Page ID #:4046



    1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 1
    2
                                 DUTY OF JURY
        Proposed Instruction
    3

    4   Members of the jury: You are now the jury in this case. It is my duty to instruct you
        on the law.
    5
        These instructions are preliminary instructions to help you understand the principles
    6   that apply to civil trials and to help you understand the evidence as you listen to it.
        You will be allowed to keep this set of instructions to refer to throughout the trial.
    7   These instructions are not to be taken home and must remain in the jury room when
        you leave in the evenings. At the end of the trial, these instructions will be collected
    8   and I will give you a final set of instructions. It is the final set of instructions that
        will govern your deliberations.
    9
        It is your duty to find the facts from all the evidence in the case. To those facts you
   10   will apply the law as I give it to you. You must follow the law as I give it to you
        whether you agree with it or not. And you must not be influenced by any personal
   11   likes or dislikes, opinions, prejudices or sympathy. That means that you must
        decide the case solely on the evidence before you. You will recall that you took an
   12   oath to do so.

   13   Please do not read into these instructions or anything I may say or do that I have an
        opinion regarding the evidence or what your verdict should be.
   14
        Source:
   15
        Ninth Circuit Model Civil Jury Instructions - 1.2 (2017 Edition).
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                 JOINT PROPOSED JURY INSTRUCTIONS
                                                                        Case No. 2:18-cv-08518-RGK-AFM
                                                   -9-
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 10 of 53 Page ID
                                 #:4047


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 2
  2
                             WHAT IS EVIDENCE
      Proposed Instruction
  3

  4   The evidence you are to consider in deciding what the facts are consists of:

  5         1. the sworn testimony of any witness;

  6         2. the exhibits that are admitted into evidence;

  7         3. any facts to which the lawyers have agreed; and

  8         4. any facts that I may instruct you to accept as proved.

  9   Source:

 10   Ninth Circuit Model Civil Jury Instructions - 1.9 (2017 Edition).

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                               - 10 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 11 of 53 Page ID
                                 #:4048


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 3
  2
                           WHAT IS NOT EVIDENCE
      Proposed Instruction
  3

  4   In reaching your verdict, you may consider only the testimony and exhibits received
      into evidence. Certain things are not evidence, and you may not consider them in
  5   deciding what the facts are. I will list them for you:

  6      1. Arguments and statements by lawyers are not evidence. The lawyers are not
            witnesses. What they may say in their opening statements, closing arguments
  7         and at other times is intended to help you interpret the evidence, but it is not
            evidence. If the facts as you remember them differ from the way the lawyers
  8         have stated them, your memory of them controls.

  9      2. Questions and objections by lawyers are not evidence. Attorneys have a duty
            to their clients to object when they believe a question is improper under the
 10         rules of evidence. You should not be influenced by the objection or by the
            court’s ruling on it.
 11
         3. Testimony that is excluded or stricken, or that you are instructed to disregard,
 12         is not evidence and must not be considered. In addition some evidence may
            be received only for a limited purpose; when I instruct you to consider
 13         certain evidence only for a limited purpose, you must do so and you may not
            consider that evidence for any other purpose.
 14
         4. Anything you may see or hear when the court was not in session is not
 15         evidence. You are to decide the case solely on the evidence received at the
            trial.
 16
      Source:
 17
      Ninth Circuit Model Civil Jury Instructions – 1.10 (2017 Edition).
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 11 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 12 of 53 Page ID
                                 #:4049


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 4
  2
                    DIRECT OR CIRCUMSTANTIAL EVIDENCE
      Proposed Instruction
  3

  4   Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
      such as testimony by a witness about what that witness personally saw or heard or
  5   did. Circumstantial evidence is proof of one or more facts from which you could
      find another fact. You should consider both kinds of evidence. The law makes no
  6   distinction between the weight to be given to either direct or circumstantial
      evidence. It is for you to decide how much weight to give to any evidence.
  7
      By way of example, if you wake up in the morning and see that the sidewalk is wet,
  8   you may find from that fact that it rained during the night. However, other
      evidence, such as a turned on garden hose, may provide a different explanation for
  9   the presence of water on the sidewalk. Therefore, before you decide that a fact has
      been proved by circumstantial evidence, you must consider all the evidence in the
 10   light of reason, experience and common sense.

 11   Source:

 12   Ninth Circuit Model Civil Jury Instructions – 1.12 (2017 Edition).

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 12 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 13 of 53 Page ID
                                 #:4050


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 5
  2
                           RULING ON OBJECTIONS

  3   Proposed Instruction

  4   There are rules of evidence that control what can be received into evidence. When a
      lawyer asks a question or offers an exhibit into evidence and a lawyer on the other
  5   side thinks that it is not permitted by the rules of evidence, that lawyer may object.
      If I overrule the objection, the question may be answered or the exhibit received. If
  6   I sustain the objection, the question cannot be answered, and the exhibit cannot be
      received. Whenever I sustain an objection to a question, you must ignore the
  7   question and must not guess what the answer might have been.

  8   Sometimes I may order that evidence be stricken from the record and that you
      disregard or ignore that evidence. That means when you are deciding the case, you
  9   must not consider the stricken evidence for any purpose.

 10   Source:

 11   Ninth Circuit Model Civil Jury Instructions – 1.13 (2017 Edition).

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 13 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 14 of 53 Page ID
                                 #:4051


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 6
  2
                         CREDIBILITY OF WITNESSES

  3   Proposed Instruction

  4   In deciding the facts in this case, you may have to decide which testimony to
      believe and which testimony not to believe. You may believe everything a witness
  5   says, or part of it, or none of it.

  6   In considering the testimony of any witness, you may take into account:

  7      1. the opportunity and ability of the witness to see or hear or know the things
            testified to;
  8
         2. the witness’s memory;
  9
         3. the witness’s manner while testifying;
 10
         4. the witness’s interest in the outcome of the case, if any;
 11
         5. the witness’s bias or prejudice, if any;
 12
         6. whether other evidence contradicted the witness’s testimony;
 13
         7. the reasonableness of the witness’s testimony in light of all the evidence; and
 14
         8. any other factors that bear on believability.
 15
      Sometimes a witness may say something that is not consistent with something else
 16   he or she said. Sometimes different witnesses will give different versions of what
      happened. People often forget things or make mistakes in what they remember.
 17   Also, two people may see the same event but remember it differently. You may
      consider these differences, but do not decide that testimony is untrue just because it
 18   differs from other testimony.

 19   However, if you decide that a witness has deliberately testified untruthfully about
      something important, you may choose not to believe anything that witness said. On
 20   the other hand, if you think the witness testified untruthfully about some things but
      told the truth about others, you may accept the part you think is true and ignore the
 21   rest.

 22   The weight of the evidence as to a fact does not necessarily depend on the number
      of witnesses who testify. What is important is how believable the witnesses were,
 23   and how much weight you think their testimony deserves.

 24   Source:

 25   Ninth Circuit Model Civil Jury Instructions – 1.14 (2017 Edition).

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 14 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 15 of 53 Page ID
                                 #:4052


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 7
  2
                           CONDUCT OF THE JURY

  3   Proposed Instruction

  4   I will now say a few words about your conduct as jurors.

  5   First, keep an open mind throughout the trial, and do not decide what the verdict
      should be until you and your fellow jurors have completed your deliberations at the
  6   end of the case.

  7   Second, because you must decide this case based only on the evidence received in
      the case and on my instructions as to the law that applies, you must not be exposed
  8   to any other information about the case or to the issues it involves during the course
      of your jury duty. Thus, until the end of the case or unless I tell you otherwise:
  9
            Do not communicate with anyone in any way and do not let anyone else
 10         communicate with you in any way about the merits of the case or anything to
            do with it. This includes discussing the case in person, in writing, by phone
 11         or electronic means, via email, text messaging, or any internet chat room,
            blog, website or application, including but not limited to Facebook,
 12         YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms of
            social media. This applies to communicating with your fellow jurors until I
 13         give you the case for deliberation, and it applies to communicating with
            everyone else including your family members, your employer, the media or
 14         press, and the people involved in the trial, although you may notify your
            family and your employer that you have been seated as a juror in the case,
 15         and how long you expect the trial to last. But, if you are asked or approached
            in any way about your jury service or anything about this case, you must
 16         respond that you have been ordered not to discuss the matter and report the
            contact to the court.
 17
            Because you will receive all the evidence and legal instruction you properly
 18         may consider to return a verdict: do not read, watch or listen to any news or
            media accounts or commentary about the case or anything to do with
 19         it[,although I have no information that there will be news reports about this
            case]; do not do any research, such as consulting dictionaries, searching the
 20         Internet, or using other reference materials; and do not make any
            investigation or in any other way try to learn about the case on your own. Do
 21         not visit or view any place discussed in this case, and do not use Internet
            programs or other devices to search for or view any place discussed during
 22         the trial. Also, do not do any research about this case, the law, or the people
            involved—including the parties, the witnesses or the lawyers—until you have
 23         been excused as jurors. If you happen to read or hear anything touching on
            this case in the media, turn away and report it to me as soon as possible.
 24
      These rules protect each party’s right to have this case decided only on evidence
 25   that has been presented here in court. Witnesses here in court take an oath to tell the
      truth, and the accuracy of their testimony is tested through the trial process. If you
 26   do any research or investigation outside the courtroom, or gain any information
      through improper communications, then your verdict may be influenced by
 27   inaccurate, incomplete or misleading information that has not been tested by the
      trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if
 28   you decide the case based on information not presented in court, you will have
                                                                 JOINT PROPOSED JURY INSTRUCTIONS
                                                                        Case No. 2:18-cv-08518-RGK-AFM
                                                  - 15 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 16 of 53 Page ID
                                 #:4053


  1   denied the parties a fair trial. Remember, you have taken an oath to follow the rules,
      and it is very important that you follow these rules.
  2
      A juror who violates these restrictions jeopardizes the fairness of these proceedings,
  3   and a mistrial could result that would require the entire trial process to start over. If
      any juror is exposed to any outside information, please notify the court
  4   immediately.
  5   Source:
  6   Ninth Circuit Model Civil Jury Instructions – 1.15 (2017 Edition).
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 16 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 17 of 53 Page ID
                                 #:4054


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 8
  2
                   NO TRANSCRIPT AVAILABLE/TAKING NOTES

  3   Proposed Instruction

  4   I urge you to pay close attention to the trial testimony as it is given. During
      deliberations you will not have a transcript of the trial testimony.
  5
      If you wish, you may take notes to help you remember the evidence. If you do take
  6   notes, please keep them to yourself until you go to the jury room to decide the case.
      Do not let notetaking distract you. When you leave, your notes should be left in the
  7   [courtroom] [jury room] [envelope in the jury room]. No one will read your notes.

  8   Whether or not you take notes, you should rely on your own memory of the
      evidence. Notes are only to assist your memory. You should not be overly
  9   influenced by your notes or those of other jurors.

 10   Source:

 11   Ninth Circuit Model Civil Jury Instructions – 1.17, 1.18 (2017 Edition).

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 17 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 18 of 53 Page ID
                                 #:4055


  1               PROPOSED PRELIMINARY JURY INSTRUCTION NO. 9
  2
                             STIPULATIONS OF FACT 1

  3   Proposed Instruction

  4   The parties have agreed to certain facts that will be read to you. You must therefore
      treat these facts as having been proved.
  5
      Source:
  6
      Ninth Circuit Model Civil Jury Instructions – 2.2 (2017 Edition).
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            1
 28             The parties agree to provide this instruction if there are any stipulated facts.

                                                                          JOINT PROPOSED JURY INSTRUCTIONS
                                                                                 Case No. 2:18-cv-08518-RGK-AFM
                                                         - 18 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 19 of 53 Page ID
                                 #:4056


  1              PROPOSED PRELIMINARY JURY INSTRUCTION NO. 10
  2
                     DEPOSITION IN LIEU OF LIVE TESTIMONY2

  3   Proposed Instruction

  4   A deposition is the sworn testimony of a witness taken before trial. The witness is
      placed under oath to tell the truth and lawyers for each party may ask questions.
  5   The questions and answers are recorded.

  6   Insofar as possible, you should consider deposition testimony, presented to you in
      court in lieu of live testimony, in the same way as if the witness had been present to
  7   testify.

  8   Do not place any significance on the behavior or tone of voice of any person
      reading the questions or answers.
  9
      Source:
 10
      Ninth Circuit Model Civil Jury Instructions – 2.4 (2017 Edition).
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            2
 28             The parties agree to provide this instruction before the first deposition testimony is read.

                                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                                Case No. 2:18-cv-08518-RGK-AFM
                                                        - 19 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 20 of 53 Page ID
                                 #:4057


  1              PROPOSED PRELIMINARY JURY INSTRUCTION NO. 11
  2
                     USE OF INTERROGATORIES OF A PARTY 3

  3   Proposed Instruction

  4   Evidence may be presented to you in the form of answers of one of the parties to
      written interrogatories submitted by the other side. These answers were given in
  5   writing and under oath before the trial in response to questions that were submitted
      under established court procedures. You should consider the answers, insofar as
  6   possible, in the same way as if they were made from the witness stand.

  7   Source:

  8   Ninth Circuit Model Civil Jury Instructions – 2.11 (2017 Edition).

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            3
 28             The parties agree to provide this instruction before the first interrogatory is read.

                                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                                Case No. 2:18-cv-08518-RGK-AFM
                                                         - 20 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 21 of 53 Page ID
                                 #:4058


  1              PROPOSED PRELIMINARY JURY INSTRUCTION NO. 12
  2
                       USE OF REQUESTS FOR ADMISSION 4

  3   Covves’ Proposed Instruction

  4   Evidence may be presented to you in the form of admissions to the truth of certain
      facts. These admissions were given in writing before the trial, in response to
  5   requests that were submitted under established court procedures. You must treat
      these facts as having been proved.
  6
      Source:
  7
      Ninth Circuit Model Civil Jury Instructions – 2.12 (2017 Edition).
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            4
 28             The parties agree to provide this instruction before the first admission is read.

                                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                                Case No. 2:18-cv-08518-RGK-AFM
                                                        - 21 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 22 of 53 Page ID
                                 #:4059


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 13
  2
                              EXPERT OPINION

  3   Proposed Instruction

  4   You will hear testimony from witnesses who will testify to opinions and the reasons
      for his or her opinions. This opinion testimony is allowed, because of the education
  5   or experience of these witnesses.

  6   Such opinion testimony should be judged like any other testimony. You may accept
      it or reject it, and give it as much weight as you think it deserves, considering the
  7   witness’s education and experience, the reasons given for the opinion, and all the
      other evidence in the case.
  8
      Source:
  9
      Ninth Circuit Model Civil Jury Instructions – 2.13 (2017 Edition).
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 22 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 23 of 53 Page ID
                                 #:4060


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 14
  2
                     BENCH CONFERENCES AND RECESSES

  3   Proposed Instruction

  4   From time to time during the trial, it may become necessary for me to talk with the
      attorneys out of the hearing of the jury, either by having a conference at the bench
  5   when the jury is present in the courtroom, or by calling a recess. Please understand
      that while you are waiting, we are working. The purpose of these conferences is not
  6   to keep relevant information from you, but to decide how certain evidence is to be
      treated under the rules of evidence and to avoid confusion and error.
  7
      Of course, we will do what we can to keep the number and length of these
  8   conferences to a minimum. I may not always grant an attorney’s request for a
      conference. Do not consider my granting or denying a request for a conference as
  9   any indication of my opinion of the case or of what your verdict should be.

 10   Source:

 11   Ninth Circuit Model Civil Jury Instructions – 1.20 (2017 Edition).

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 23 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 24 of 53 Page ID
                                 #:4061


  1           PROPOSED PRELIMINARY JURY INSTRUCTION NO. 15
  2
             WHAT A DESIGN PATENT IS AND HOW ONE IS OBTAINED

  3   Proposed Instruction

  4   This case involves disputes relating to United States design patents. Before
      summarizing the positions of the parties and the legal issues involved in the dispute,
  5   let me take a moment to explain what design patents are and how they are obtained.

  6   Patents are granted by the United States Patent and Trademark Office (sometimes
      called “the PTO”). In general terms, a design patent protects the way an article
  7   looks. It covers the ornamental shape, configuration, and/or surface ornamentation
      of the article.
  8
      A valid United States design patent gives the patent owner the right to prevent
  9   others from making, using, offering to sell, or selling the patented design within the
      United States, or from importing it into the United States, during the term of the
 10   patent. A violation of the patent owner’s rights is called “infringement.” The patent
      owner may try to enforce a patent against persons believed to be infringers by a
 11   lawsuit filed in federal court.

 12   A design patent contains what is called a “specification.” The specification contains
      drawings of the design, a description of the drawings, and a single claim that
 13   references the drawings. A design patent can have only a single claim. The claim
      defines the patent’s boundaries and notifies the public of those boundaries.
 14
      The process of obtaining a patent is called patent prosecution. To obtain a patent
 15   one must file an application with the PTO. The PTO is an agency of the federal
      government and employs trained examiners who review applications for patents.
 16   After the applicant files the application, a PTO patent examiner reviews the patent
      application to determine whether the design is patentable and whether the
 17   specification adequately describes the design claimed. In examining a patent
      application, the patent examiner reviews records available to the PTO for what is
 18   referred to as “prior art.” The examiner also will review prior art if it is submitted to
      the PTO by the applicant. Prior art is defined by law, and I will give you at a later
 19   time specific instructions as to what constitutes prior art. However, in general, prior
      art includes things that existed before the claimed design, that were publicly known,
 20   or used in a publicly accessible way in this country, or that were patented or
      described in a publication in any country. The examiner considers whether the
 21   claim defines a design that is new and not obvious in view of the prior art. A patent
      lists the prior art that the examiner considered; this list is called the “cited
 22   references.”

 23   After the prior art search and examination of the application, the patent examiner
      then informs the applicant in writing what the examiner has found and whether any
 24   claim is patentable, and thus will be “allowed.” This writing from the patent
      examiner is called an “office action.” If the examiner rejects the claim, the applicant
 25   then responds and sometimes changes the design drawings. This process, which
      takes place only between the examiner and the patent applicant, may go back and
 26   forth for some time until the examiner is satisfied that the application and claims
      meet the requirements for a patent. The papers generated during this time of
 27   communicating back and forth between the patent examiner and the applicant make
      up what is called the “prosecution history.” All of this material becomes available
 28   to the public no later than the date when the patent issues.
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 24 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 25 of 53 Page ID
                                 #:4062


  1
      Source:
  2
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 12-cv-00630-LHK, Dkt.
  3   1488 at 19-20 (N.D. Cal. Mar. 21, 2014); Ninth Circuit Model Jury Instr. – 15.0,
      15.2 (2007 Ed.); ABA 3.1.1; N.D. Cal. Model Patent Jury Instr. A.1; The
  4   Intellectual Property Owners Ass’n Model Design Patent Jury Instr. 1.1.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              - 25 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 26 of 53 Page ID
                                 #:4063


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 16
  2
                             PATENTS AT ISSUE

  3   Proposed Instruction
  4
      There are two design patents asserted in this case.
  5
      Covves accuses certain Defendants of infringing United States Patent Numbers
  6
      D787,617 and D783,370. The “D” at the beginning of each patent number means it
  7   is a design patent. Patents are often referred to by their last three digits, so Covves’
      patents may be referred to in shorthand as the ’617 and ’370 patents.
  8

  9   The ’617 patent claims the ornamental design for an inflatable toy. The ’370 patent
      claims the ornamental design for an inflatable beverage holder.
 10

 11   Source:
 12
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 12-cv-00630-LHK, Dkt.
 13   1488 at 21 (N.D. Cal. Mar. 21, 2014); N.D. Cal. Model Patent Jury Instruction A.2.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 26 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 27 of 53 Page ID
                                 #:4064


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 17
  2
                     SUMMARY OF PATENT CONTENTIONS

  3   Proposed Instruction

  4   To help you follow the evidence, I will now give you a summary of the positions of
      the parties with respect to the patent claims.
  5
      The parties in this case are Covves, LLC, which we will refer to as “Covves,” and
  6   Dillards, Inc., Kohl’s Corporation, Saks & Company, LLC, Target Brands, Inc.,
      Express, Inc., Tilly’s, Inc., Nordstrom, Inc., West Marine, Inc., and Zulily, Inc.,
  7   which I will refer to collectively as “Defendants” unless I think it is important to
      distinguish between these entities for the purposes of a specific instruction. You
  8   must decide the case as to each Defendant separately regardless of whether I refer
      to them collectively as “Defendants” or individually. The case involves two United
  9   States design patents owned by Covves.

 10   Covves filed this lawsuit against the Defendants, seeking money damages from
      Defendants for their allegedly infringing the ’617 and ’370 patents by making,
 11   importing, using, selling and/or offering for sale unicorn-shaped inflatable pool
      floats and unicorn-shaped inflatable drink holders.
 12
      Specifically, Covves accuses Defendants Dillard’s, Express, Kohl’s, Nordstrom,
 13   Saks & Company, Target, West Marine, and Zulily of infringing the ’617 patent by
      selling the following unicorn-shaped pool floats:
 14
         •   Giant Sparkly Unicorn Pool Float
 15      •   Giant Unicorn Pool Float
         •   Pride Float
 16      •   Sparkles the Unicorn Lil Pool Float

 17   Covves accuses Defendants Express, Kohls, Saks & Company, Target, Tilly’s, and
      Zulily of infringing the ’370 patent by selling inflatable unicorn-shaped drink
 18   holders called “Beverage Boats.”

 19   The Defendants deny that they have infringed Covves’ design patents.

 20   For each of Covves’ infringement claims, you will be asked to decide is whether the
      Defendants have infringed the patent. If you decide that either of Covves’ patents
 21   has been infringed, you will then need to decide any money damages to be awarded
      to Covves to compensate it for infringement.
 22
      Source:
 23
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 12-cv-00630-LHK, Dkt.
 24   1488 at 22-23 (N.D. Cal. Mar. 21, 2014); N.D. Cal. Model Patent Jury Instr. A.3;
      The Intellectual Property Owners Ass’n Model Design Patent Jury Instr. 4.
 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 27 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 28 of 53 Page ID
                                 #:4065


  1             PROPOSED PRELIMINARY JURY INSTRUCTION NO. 18
  2
                             OUTLINE OF TRIAL

  3   Proposed Instruction

  4   The trial will now begin. First, each side may make an opening statement. An
      opening statement is not evidence. It is simply an outline to help you understand
  5   what that party expects the evidence will show.

  6   The presentation of evidence will then begin. Witnesses will take the witness stand
      and the documents will be offered and admitted into evidence. There are two
  7   standards of proof that you will apply to the evidence, depending on the issue you
      are deciding. On some issues, you must decide whether something is more likely
  8   true than not. On other issues you must use a higher standard and decide whether it
      is highly probable that something is true.
  9
      Covves will start by presenting its evidence on its contentions that Defendants have
 10   infringed Covves’ patents. These witnesses will be questioned by Covves’ counsel
      in what is called direct examination. After the direct examination of a witness is
 11   completed, Defendants have an opportunity to cross-examine the witness. To prove
      infringement of a patent, Covves must persuade you that it is more likely than not
 12   that the Defendants have infringed Covves’ patent.

 13   After Covves has presented its witnesses, Defendants will call their witnesses, who
      will also be examined and cross-examined. Defendants will present their evidence
 14   that Covves’ asserted patents are not infringed.

 15   Because the evidence is introduced piecemeal, you need to keep an open mind as
      the evidence comes in and wait for all the evidence before you make any decisions.
 16   In other words, you should keep an open mind throughout the entire trial. After the
      evidence has been presented, I will give you final instructions on the law that
 17   applies to the case, and the attorneys will make closing arguments. Closing
      arguments are not evidence. After the instructions and closing arguments, you will
 18   then decide the case.

 19   Source:

 20   Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 12-cv-00630-LHK, Dkt.
      1488 at 24 (N.D. Cal. Mar. 21, 2014); N.D. Cal. Model Patent Jury Instruction A.5.
 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 28 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 29 of 53 Page ID
                                 #:4066


  1 II.     Proposed Instructions at Close of Evidence
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                Case No. 2:18-cv-08518-RGK-AFM
                                          - 29 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 30 of 53 Page ID
                                 #:4067


  1        1.    General Civil Instructions
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       JOINT PROPOSED JURY INSTRUCTIONS
                                                              Case No. 2:18-cv-08518-RGK-AFM
                                              - 30 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 31 of 53 Page ID
                                 #:4068


  1                  PROPOSED FINAL JURY INSTRUCTION NO. 1
  2
                                 DUTY OF JURY

  3   Proposed Instruction

  4   Members of the Jury: Now that you have heard all of the evidence, it is my duty to
      instruct you on the law that applies to this case.
  5
      Each of you has received a copy of these instructions that you may take with you to
  6   the jury room to consult during your deliberations.

  7   It is your duty to find the facts from all the evidence in the case. To those facts you
      will apply the law as I give it to you. You must follow the law as I give it to you
  8   whether you agree with it or not. And you must not be influenced by any personal
      likes or dislikes, opinions, prejudices, or sympathy. That means that you must
  9   decide the case solely on the evidence before you. You will recall that you took an
      oath to do so.
 10
      Please do not read into these instructions or anything that I may say or do or have
 11   said or done that I have an opinion regarding the evidence or what your verdict
      should be.
 12
      Source:
 13
      Ninth Circuit Model Civil Jury Instructions - 1.4 (2017 Edition).
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                 - 31 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 32 of 53 Page ID
                                 #:4069


  1             PROPOSED FINAL JURY INSTRUCTION NO. 2
  2
           BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

  3   Proposed Instruction

  4   When a party has the burden of proving any claim by a preponderance of the
      evidence, it means you must be persuaded by the evidence that the claim is more
  5   probably true than not true.

  6   You should base your decision on all of the evidence, regardless of which party
      presented it.
  7
      Source:
  8
      Ninth Circuit Model Civil Jury Instructions - 1.6 (2017 Edition).
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 32 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 33 of 53 Page ID
                                 #:4070


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 3
  2
                             WHAT IS EVIDENCE

  3   Proposed Instruction

  4   The trial is now over. The evidence you are to consider in deciding what the facts
      are consists of:
  5
         1. the sworn testimony of any witness;
  6
         2. the exhibits that are admitted into evidence;
  7
         3. any facts to which the lawyers have agreed; and
  8
         4. any facts that I have instructed you to accept as proved.
  9
      Source:
 10
      Ninth Circuit Model Civil Jury Instructions - 1.9 (2017 Edition).
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                               - 33 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 34 of 53 Page ID
                                 #:4071


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 4
  2
                           WHAT IS NOT EVIDENCE

  3   Proposed Instruction

  4   In reaching your verdict, you may consider only the testimony and exhibits received
      into evidence. Certain things are not evidence, and you may not consider them in
  5   deciding what the facts are. I will list them for you:

  6      1. Arguments and statements by lawyers are not evidence. The lawyers are not
            witnesses. What they have said in their opening statements, closing
  7         arguments and at other times is intended to help you interpret the evidence,
            but it is not evidence. If the facts as you remember them differ from the way
  8         the lawyers have stated them, your memory of them controls.

  9      2. Questions and objections by lawyers are not evidence. Attorneys have a duty
            to their clients to object when they believe a question is improper under the
 10         rules of evidence. You should not be influenced by the objection or by the
            court’s ruling on it.
 11
         3. Testimony that is excluded or stricken, or that you have been instructed to
 12         disregard, is not evidence and must not be considered. In addition some
            evidence was received only for a limited purpose; when I have instructed you
 13         to consider certain evidence only for a limited purpose, you must do so and
            you may not consider that evidence for any other purpose.
 14
         4. Anything you may have seen or heard when the court was not in session is
 15         not evidence. You are to decide the case solely on the evidence received at
            the trial.
 16
      Source:
 17
      Ninth Circuit Model Civil Jury Instructions - 1.10 (2017 Edition).
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 34 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 35 of 53 Page ID
                                 #:4072


  1               PROPOSED FINAL JURY INSTRUCTION NO. 5
  2
                CHARTS AND SLIDES NOT RECEIVED IN EVIDENCE

  3   Proposed Instruction

  4   Certain charts and summaries not admitted into evidence have been shown to you in
      order to help explain the contents of books, records, documents, or other evidence
  5   in the case. Charts and summaries are only as good as the underlying evidence that
      supports them. You should, therefore, give them only such weight as you think the
  6   underlying evidence deserves.

  7   Source:
  8   Ninth Circuit Model Civil Jury Instructions – 2.14 (2017 Edition).
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              - 35 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 36 of 53 Page ID
                                 #:4073


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 6
  2
                     CHARTS AND SUMMARIES IN EVIDENCE

  3   Proposed Instruction

  4   Certain charts and summaries have been admitted into evidence to illustrate
      information brought out in the trial. Charts and summaries are only as good as the
  5   testimony or other admitted evidence that supports them. You should, therefore,
      give them only such weight as you think the underlying evidence deserves.
  6
      Source:
  7
      Ninth Circuit Model Civil Jury Instructions – 2.15 (2017 Edition).
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                               - 36 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 37 of 53 Page ID
                                 #:4074


  1                  PROPOSED FINAL JURY INSTRUCTION NO. 7
  2
                         DIRECT AND CIRCUMSTANTIAL

  3   Proposed Instruction

  4   Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
      such as testimony by a witness about what that witness personally saw or heard or
  5   did. Circumstantial evidence is proof of one or more facts from which you could
      find another fact. You should consider both kinds of evidence. The law makes no
  6   distinction between the weight to be given to either direct or circumstantial
      evidence. It is for you to decide how much weight to give to any evidence.
  7
      Source:
  8
      Ninth Circuit Model Civil Jury Instructions - 1.12 (2017 Edition).
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 37 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 38 of 53 Page ID
                                 #:4075


  1                  PROPOSED FINAL JURY INSTRUCTION NO. 8
  2
                          CREDIBILITY OF WITNESSES

  3   Proposed Instruction

  4   In deciding the facts in this case, you may have to decide which testimony to
      believe and which testimony not to believe. You may believe everything a witness
  5   says, or part of it, or none of it.

  6   In considering the testimony of any witness, you may take into account:

  7      1. the opportunity and ability of the witness to see or hear or know the things
            testified to;
  8
         2. the witness’s memory;
  9
         3. the witness’s manner while testifying;
 10
         4. the witness’s interest in the outcome of the case, if any;
 11
         5. the witness’s bias or prejudice, if any;
 12
         6. whether other evidence contradicted the witness’s testimony;
 13
         7. the reasonableness of the witness’s testimony in light of all the evidence; and
 14
         8. any other factors that bear on believability.
 15
      Sometimes a witness may say something that is not consistent with something else
 16   he or she said. Sometimes different witnesses will give different versions of what
      happened. People often forget things or make mistakes in what they remember.
 17   Also, two people may see the same event but remember it differently. You may
      consider these differences, but do not decide that testimony is untrue just because it
 18   differs from other testimony.

 19   However, if you decide that a witness has deliberately testified untruthfully about
      something important, you may choose not to believe anything that witness said. On
 20   the other hand, if you think the witness testified untruthfully about some things but
      told the truth about others, you may accept the part you think is true and ignore the
 21   rest.

 22   The weight of the evidence as to a fact does not necessarily depend on the number
      of witnesses who testify. What is important is how believable the witnesses were,
 23   and how much weight you think their testimony deserves.

 24   Source:

 25   Ninth Circuit Model Civil Jury Instructions – 1.14 (2017 Edition).

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 38 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 39 of 53 Page ID
                                 #:4076


  1                  PROPOSED FINAL JURY INSTRUCTION NO. 9
  2
                                TAKING NOTES

  3   Proposed Instruction

  4   You may have taken notes to help you remember the evidence. If you did take
      notes, please keep them to yourself until you go to the jury room to decide the case.
  5   Do not let notetaking distract you. When you leave, your notes should be left in the
      [courtroom] [jury room] [envelope in the jury room]. No one will read your notes.
  6
      Whether or not you took notes, you should rely on your own memory of the
  7   evidence. Notes are only to assist your memory. You should not be overly
      influenced by your notes or those of other jurors
  8
      Source:
  9
      Adapted from Ninth Circuit Model Civil Jury Instructions – 1.18 (2017 Edition).
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 39 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 40 of 53 Page ID
                                 #:4077


  1                    PROPOSED FINAL JURY INSTRUCTION NO. 10
  2
                        DEPOSITION IN LIEU OF LIVE TESTIMONY5

  3   Proposed Instruction

  4   You heard some witnesses testify by deposition. A deposition is the sworn
      testimony of a witness taken before trial. The witness is placed under oath to tell the
  5   truth and lawyers for each party may ask questions. The questions and answers are
      recorded.
  6
      Insofar as possible, you should consider deposition testimony, presented to you in
  7   court in lieu of live testimony, in the same way as if the witness had been present to
      testify.
  8
      Source:
  9
      Ninth Circuit Model Civil Jury Instructions – 2.4 (2017 Edition).
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            5
 28             The parties agree to provide this instruction if deposition testimony is read.

                                                                        JOINT PROPOSED JURY INSTRUCTIONS
                                                                               Case No. 2:18-cv-08518-RGK-AFM
                                                        - 40 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 41 of 53 Page ID
                                 #:4078


  1                     PROPOSED FINAL JURY INSTRUCTION NO. 11
  2
                              USE OF INTERROGATORIES6

  3   Proposed Instruction

  4   Evidence was presented to you in the form of answers of one of the parties to
      written interrogatories submitted by the other side. These answers were given in
  5   writing and under oath before the trial in response to questions that were submitted
      under established court procedures. You should consider the answers, insofar as
  6   possible, in the same way as if they were made from the witness stand.

  7   Source:

  8   Ninth Circuit Model Civil Jury Instructions – 2.11 (2017 Edition).

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            6
 28             The parties agree to provide this instruction if interrogatories are read.

                                                                         JOINT PROPOSED JURY INSTRUCTIONS
                                                                                Case No. 2:18-cv-08518-RGK-AFM
                                                        - 41 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 42 of 53 Page ID
                                 #:4079


  1                    PROPOSED FINAL JURY INSTRUCTION NO. 12
  2
                          USE OF REQUESTS FOR ADMISSION 7

  3   Proposed Instruction

  4   Evidence has been presented to you in the form of admissions to the truth of certain
      facts. These admissions were given in writing before the trial, in response to
  5   requests that were submitted under established court procedures. You must treat
      these facts as having been proved.
  6
      Source:
  7
      Ninth Circuit Model Civil Jury Instructions – 2.12 (2017 Edition).
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            7
 28             The parties agree to provide this instruction if requests for admissions are read.

                                                                        JOINT PROPOSED JURY INSTRUCTIONS
                                                                               Case No. 2:18-cv-08518-RGK-AFM
                                                        - 42 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 43 of 53 Page ID
                                 #:4080


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 13
  2
                               EXPERT OPINION

  3   Proposed Instruction

  4   You have heard testimony from witnesses who testified to opinions and the reasons
      for their opinions. This opinion testimony is allowed, because of the education or
  5   experience of this witness.

  6   Such opinion testimony should be judged like any other testimony. You may accept
      it or reject it, and give it as much weight as you think it deserves, considering the
  7   witness’s education and experience, the reasons given for the opinion, and all the
      other evidence in the case.
  8
      Source:
  9
      Ninth Circuit Model Civil Jury Instructions – 2.13 (2017 Edition).
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 43 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 44 of 53 Page ID
                                 #:4081


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 15
  2
                            DUTY TO DELIBERATE

  3   Proposed Instruction

  4   Before you begin your deliberations, elect one member of the jury as your presiding
      juror. The presiding juror will preside over the deliberations and serve as the
  5   spokesperson for the jury in court.

  6   You shall diligently strive to reach agreement with all of the other jurors if you can
      do so. Your verdict must be unanimous.
  7
      Each of you must decide the case for yourself, but you should do so only after you
  8   have considered all of the evidence, discussed it fully with the other jurors, and
      listened to their views.
  9
      It is important that you attempt to reach a unanimous verdict but, of course, only if
 10   each of you can do so after having made your own conscientious decision. Do not
      be unwilling to change your opinion if the discussion persuades you that you
 11   should. But do not come to a decision simply because other jurors think it is right,
      or change an honest belief about the weight and effect of the evidence simply to
 12   reach a verdict.

 13   Source:

 14   Ninth Circuit Model Civil Jury Instructions – 3.1 (2017 Edition).

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 44 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 45 of 53 Page ID
                                 #:4082


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 16
  2
                      COMMUNICATIONS WITH THE COURT

  3   Proposed Instruction

  4   If it becomes necessary during your deliberations to communicate with me, you
      may send a note through the bailiff, signed by your presiding juror or by one or
  5   more members of the jury. No member of the jury should ever attempt to
      communicate with me except by a signed writing; I will communicate with any
  6   member of the jury on anything concerning the case only in writing, or here in open
      court. If you send out a question, I will consult with the parties before answering it,
  7   which may take some time. You may continue your deliberations while waiting for
      the answer to any question. Remember that you are not to tell anyone—including
  8   me—how the jury stands, numerically or otherwise, until after you have reached a
      unanimous verdict or have been discharged. Do not disclose any vote count in any
  9   note to the court.

 10   Source:

 11   Ninth Circuit Model Civil Jury Instructions – 3.3 (2017 Edition).

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                - 45 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 46 of 53 Page ID
                                 #:4083


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 17
  2
                             RETURN OF VERDICT

  3   Proposed Instruction

  4   A verdict form has been prepared for you. After you have reached unanimous
      agreement on a verdict, your presiding juror should complete the verdict form
  5   according to your deliberations, sign and date it, and advise the bailiff that you are
      ready to return to the courtroom.
  6
      Source:
  7
      Ninth Circuit Model Civil Jury Instructions – 3.5 (2017 Edition).
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               JOINT PROPOSED JURY INSTRUCTIONS
                                                                      Case No. 2:18-cv-08518-RGK-AFM
                                                - 46 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 47 of 53 Page ID
                                 #:4084


  1        2.    Design Patent Instructions
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      JOINT PROPOSED JURY INSTRUCTIONS
                                                             Case No. 2:18-cv-08518-RGK-AFM
                                          - 47 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 48 of 53 Page ID
                                 #:4085


  1               PROPOSED FINAL JURY INSTRUCTION NO. 18
  2
             DESIGN PATENTS—INTERPRETATION OF PATENT CLAIMS

  3   Proposed Instruction
  4   Before you decide whether the Defendants have infringed one or more of Covves’
      asserted design patents, you will have to understand the design patent claims.
  5
      A design patent has only one claim. That claim covers all the figures in the patent.
  6   It is permissible to illustrate more than one embodiment of a design in a single
      design patent application. Each design patent contains multiple drawings to
  7   illustrate the claimed design. The scope of the claim encompasses the design’s
      visual appearance as a whole. It does not cover a general design concept, and is not
  8   limited to isolated features of the drawings. All matter depicted in solid lines
      contributes to the overall appearance of the design.
  9
      It is my job as a judge to interpret for you what is claimed by the patents. You must
 10   accept my interpretations as correct. My interpretations should not be taken as an
      indication that I have an opinion one way or another regarding the issue of
 11   infringement. The decision regarding infringement is yours to make. When
      considering the design patents, you should view certain features in the drawings in
 12   this way:
 13      •   ’617 Patent
 14   The ’617 patent claims the ornamental design of an inflatable toy as shown in
      figures 1-6. The broken lines in the ’617 patent constitute unclaimed subject matter.
 15
         • ’370 Patent
 16
      The ’370 patent claims the ornamental design of an inflatable beverage holder as
 17   shown in figures 1-6.
 18   Source:
 19   Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 5:11-cv-01846-LHK, Dkt.
 20   1893 at 59 (N.D. Cal. Aug. 21, 2012); N.D. Cal. Model Patent Jury Instr. B.2.1;
      The Intellectual Property Owners Ass’n Model Design Patent Jury Instr. 5, 7.2.
 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 48 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 49 of 53 Page ID
                                 #:4086


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 19
  2
                DESIGN PATENT INFRINGEMENT—BURDEN OF PROOF

  3   Proposed Instruction
  4   To prove infringement of ’617 or ’370, Covves must prove by a preponderance of
      the evidence that the Defendants infringed the patents.
  5
      That means you must be persuaded by the evidence that the claim of infringement
  6   is more probably true than not true.
  7   You should base your decision on all of the evidence, regardless of which party
      presented it.
  8
      Source:
  9

 10   Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 5:11-cv-01846-LHK, Dkt.
      1893 at 61 (N.D. Cal. Aug. 21, 2012); The Intellectual Property Owners Ass’n
 11   Model Design Patent Jury Instr. 8.1, 8.2.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            JOINT PROPOSED JURY INSTRUCTIONS
                                                                   Case No. 2:18-cv-08518-RGK-AFM
                                              - 49 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 50 of 53 Page ID
                                 #:4087


  1               PROPOSED FINAL JURY INSTRUCTION NO. 22
  2
                DESIGN PATENT INFRINGEMENT—COMPARISONS

  3   Proposed Instruction
  4   In deciding the issue of infringement, you must compare the Defendants’ accused
      products to the design patent drawings, not to Covves’ products.
  5
      Source:
  6
      Apple, Inc. v. Samsung Elec. Co., Ltd. et al., Case No. 5:11-cv-01846-LHK, Dkt.
  7
      1893 at 64 (N.D. Cal. Aug. 21, 2012); 3A Fed. Jury Prac. & Instr. (6th ed.), §
  8   158:22 (Notes related to design patent infringement and test for design patent
      infringement; altered for the facts of this case).
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                           JOINT PROPOSED JURY INSTRUCTIONS
                                                                  Case No. 2:18-cv-08518-RGK-AFM
                                              - 50 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 51 of 53 Page ID
                                 #:4088


  1                 PROPOSED FINAL JURY INSTRUCTION NO. 23
  2
                         DESIGN PATENTS—PRIOR ART

  3   Proposed Instruction
  4   Prior art to a patent may include:
  5      1) items that were publicly known or that have been used, on sale, or otherwise
            made available to the public before the filing date of the patent,
  6
         2) publications that were published or otherwise made available to the public
  7         before the filing date of the patent, and
  8      3) patents and published patent applications naming another inventor that were
            filed before the filing date of the patent.
  9
      The patents have the following filing dates:
 10     • ’617 was filed on August 24, 2015
        • ’370 was filed November 8, 2016
 11
      The issue of validity of Covves’ patents is not before the jury to decide. You are
 12   only to consider prior art in relation to whether Defendants have infringed the
      patents.
 13
      Source:
 14
      Adapted Federal Circuit Bar Association, Model Patent Jury Instructions, B.4.3a-2
 15   (July 2016).
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             JOINT PROPOSED JURY INSTRUCTIONS
                                                                    Case No. 2:18-cv-08518-RGK-AFM
                                               - 51 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 52 of 53 Page ID
                                 #:4089


  1
                                            Respectfully submitted,
  2   DATED: December 27, 2019
  3                                         THE MCARTHUR LAW FIRM, PC
  4
                                            By: /s/ Thomas Dietrich
  5                                         Stephen McArthur
                                            Thomas Dietrich
  6

  7                                         Attorneys for Plaintiff Covves, LLC
  8

  9
      DATED: December 27, 2019              K&L GATES LLP
 10
                                            By: /s/ Christopher Centurelli
 11                                         Caitlin C. Blanche
                                            Christopher Centurelli (pro hac vice)
 12                                         Jeffrey S. Patterson (pro hac vice)
 13                                         Morgan T. Nickerson (pro hac vice)
                                            Natasha C. Pereira (pro hac vice)
 14
                                            Attorneys for Defendants
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       JOINT PROPOSED JURY INSTRUCTIONS
                                                              Case No. 2:18-cv-08518-RGK-AFM
                                          - 52 -
Case 2:18-cv-08518-RGK-AFM Document 159 Filed 12/27/19 Page 53 of 53 Page ID
                                 #:4090


  1                              CERTIFICATE OF SERVICE
  2
      Case Name: Covves, LLC v. Dillard’s, Inc. et al.
  3   Case No.: 2:18-cv-08518-RGK-AFM
  4
      IT IS HEREBY CERTIFIED THAT:
  5

  6          I, the undersigned, declare under penalty of perjury that I am a citizen of the
      United States over 18 years of age. My business address is 1 Park Plaza, Twelfth
  7   Floor, Irvine, CA 92614. I am not a party to the above entitled action.
  8
               I have caused service of the following documents, described as:
  9

 10            JOINT PROPOSED JURY INSTRUCTIONS

 11   on the following parties by electronically filing the foregoing on December 27,
 12   2019, with the Clerk of the District Court using its ECF System, which
      electronically notifies them.
 13

 14            Stephen C. McArthur          Attorneys for Plaintiff
               Thomas E. Dietrich
 15            THE MCARTHUR LAW FIRM, PC
 16            11400 W. OLYMPIC BLVD. SUITE 200
               LOS ANGELES, CA 90064
 17

 18          I declare under penalty of perjury under the laws of the State of California
 19   that the foregoing is true and correct.

 20

 21    Date:     December 27, 2019 By:       /s/ Christopher Centurelli
                                             Christopher Centurelli
 22

 23

 24

 25

 26

 27

 28
                                                              JOINT PROPOSED JURY INSTRUCTIONS
                                                                     Case No. 2:18-cv-08518-RGK-AFM
                                                 - 53 -
